NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 26 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHARLES EDWARD ALLEN,                           Nos. 20-55788
                                                     20-55789
                Plaintiff-Appellant,
                                                D.C. Nos. 3:20-cv-00788-JAH-RBM
 v.                                                       3:19-cv-01610-JAH-RBB

J. CARDENAS, Correctional Officer; et al.,
                                                MEMORANDUM*
                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Southern District of California
                    John A. Houston, District Judge, Presiding

                           Submitted August 17, 2021**

Before:      SILVERMAN, CHRISTEN, and LEE, Circuit Judges.

      California state prisoner Charles Edward Allen appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging violations

of the First and Eighth Amendments arising from alleged retaliation by a

correctional officer. We have jurisdiction under 28 U.S.C. § 1291. We review de



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo. Byrd v. Maricopa County Bd. of Supervisors, 845 F.3d 919, 922 (9th Cir.

2017) (dismissal under 28 U.S.C. § 1915A); Barren v. Harrington, 152 F.3d 1193,

1194 (9th Cir. 1998) (order) (dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii)). We

affirm.

      The district court properly dismissed Allen’s First Amendment claim

because Allen failed to allege facts sufficient to state a plausible claim. See Hebbe

v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are to be

liberally construed, a plaintiff must present factual allegations sufficient to state a

plausible claim for relief); Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir.

2005) (elements of a First Amendment retaliation claim).

      On appeal, Allen fails to address the district court’s dismissal of his Eighth

Amendment claims and has therefore waived his challenge to the district court’s

order regarding those claims. See Indep. Towers of Wash. v. Washington, 350 F.3d

925, 929 (9th Cir. 2003) (“[W]e will not consider any claims that were not actually

argued in appellant’s opening brief.”).

      AFFIRMED.




                                           2                                     20-55788
                                                                                 20-55789